DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost  et al. (US 2014/0098675 A1).
Regarding claim 1, Frost discloses a switch, comprising: a processor (620); and a memory unit (e.g. 306) operatively connected to the processor and including computer code that when executed (figs. 3 and 6), causes the processor to: receive a data communication at an edge of a network, the network comprising a plurality of switches (paragraph [0027]; [0031]; [0034]; [0039]-[0040]; and so on, illustrating receiving data at an edge device or router of a network 102 including plurality of routers); generate a flow channel based upon an identified source and destination for the data communication (paragraph [0027]; [0034]-[0040], explaining generating or created or calculated based on the received identified source and destination addresses); and route the data communication across the plurality of switches based on minimizing a number of hops between a subset of the plurality of switches and in accordance with the flow channel (paragraph [0039]-[0040]; [0034]; [0036]; and etc., describing routing or forwarding the data across the routers based on the fewest number of hops between the routers and based on the path).
Regarding claim 2, Frost discloses wherein the computer code that when executed causes the processor to route the data communication further comprises computer code causing the processor to select ports associated with the subset of the plurality of switches depending on whether the ports are one of operational, useable, or busy (paragraph [0011]; [0026]-[0032]; [0035]-[0037]; [0039]-[0040]).
Regarding claim 3, Frost discloses wherein the ports that are operational comprise one of preferred minimal path candidate ports or non-preferred minimal path candidate ports (paragraph [0027]; [0035]; [0039]-[0040]).
Regarding claim 15, Frost discloses a switch fabric, comprising: a first switch of the switch fabric receiving a data communication (paragraph [0027]; [0031]; [0034]; [0039]-[0040]; and so on), generating a flow channel based upon an identified source and destination for the data communication, and routing the data communication across switch fabric (paragraph [0027]; [0034]-[0040]; [0034]; [0036]); and a second switch of the switch fabric receiving the routed data communication from the first switch, the second switch being selected by the first switch based on the first switch minimizing a number of hops between the first switch to the second switch in accordance with a flow channel generated by the first switch (fig. 1; paragraph [0038]-[0040]; [0034]; [0036]; and etc.).
Regarding claim 16, Frost discloses wherein the first switch and the second switch comprise respective egress and ingress ports, the egress and ingress ports comprising operational ports classified as one of a preferred minimal path candidate port or a non-preferred minimal path candidate port (paragraph [0011]; [0026]-[0032]; [0035]-[0037]; [0039]-[0040]).
Regarding claim 17, Frost discloses wherein a respective ingress port of the first switch assigns a flow ID to a first packet of the data communication (paragraph [0026]-[0036]).
Regarding claim 18, Frost discloses wherein the flow ID is updated as the first packet progresses through the hops, the flow channel comprising a unique flow channel (paragraph [0011]; [0026]-[0032]; [0035]-[0037]; [0039]-[0040]).
Regarding claim 20, Frost discloses wherein the second switch comprises one of a switch within a destination group of switches or a destination switch (e.g. fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Parker et al. (US 2016/0294694 A1).
Regarding claim 4, Frost discloses the preferred minimal candidate ports allow a global minimal path of two or fewer fabric link hops (e.g. fig. 1; paragraph [0026]-[0032]; [0035]-[0037]; [0039]-[0040]). Frost doesn’t explicitly disclose the preferred minimal candidate ports allow a global minimal path.
Parker teaches the preferred minimal candidate ports allow a global minimal path (paragraph [0139]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the preferred minimal candidate ports allow a global minimal path as taught by Parker into Frost in order to reduce resource consumption and cost.
Regarding claim 5, Frost discloses wherein the computer code that when executed causes the processor to route the data communication comprises computer code that further causes the processor to look up a corresponding switch identification field of a destination fabric address in a local switch table (paragraph [0015]-[0019]; [0022]-[0023]; [0027]; and etc.), and receive a set of valid links comprising one or more of the hops between the subset of the plurality of switches when the data communication is currently among a destination group of switches (paragraph [0019]; [0031]-[0033]). Frost doesn’t disclose the table is a local switch minimal table.
Parker teaches the table is a local switch minimal table (paragraph [0153]; [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the table is a local switch minimal table as taught by Parker into Frost in order to reduce resource consumption and cost.
Regarding claim 6, Frost discloses wherein each valid link of the set of valid links comprises at most, a single hop (fig. 1; paragraph [0022]; [0024]; [0036]; [0040]).
Regarding claim 7, Frost discloses wherein the computer code that when executed causes the processor to route the data communication comprises computer code that further causes the processor to look up a corresponding endpoint identification field of a destination fabric address in the local switch table (paragraph [0015]-[0019]; [0022]-[0023]; [0027]; and etc.), and receive a set of valid links comprising one or more of the hops between the subset of the plurality of switches when the data communication is currently at a destination switch (paragraph [0019]; [0031]-[0033]). Frost doesn’t disclose the table is a local switch minimal table.
Parker teaches the table is a local switch minimal table (paragraph [0153]; [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the table is a local switch minimal table as taught by Parker into Frost in order to reduce resource consumption and cost.
Regarding claim 8, Frost discloses wherein each valid link of the set of valid links comprises at most, a single hop (fig. 1; paragraph [0022]; [0024]; [0036]; [0040]).
Regarding claim 9,  wherein the computer code that when executed causes the processor to route the data communication comprises computer code that further causes the processor to look up a corresponding identification field of a destination fabric address in a table (paragraph [0015]-[0019]; [0022]-[0023]; [0027]; and etc.), and receive a set of valid links comprising one or more of the hops between the subset of the plurality of switches (paragraph [0019]; [0031]-[0033]). Frost doesn’t disclose the identification field is global identification field and the table is global minimal table.
Parker teaches the identification field is global identification field and the table is global minimal table (paragraph [0134]; [0139]-[0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the identification field is global identification field and the table is global minimal table as taught by Parker into Frost in order to reduce resource consumption and cost.
Regarding claim 10, Frost discloses wherein each valid link of the set of valid links comprises at most, a three hop path regardless of the size of the network (fig. 1).
Regarding claim 11, as applied above Frost discloses generating at least one set of valid links. However, Frost doesn’t discloses wherein the global minimal table comprises a plurality of logic blocks capable of generating at least one set of valid links.
Parker discloses wherein the global minimal table comprises a plurality of logic blocks capable of generating at least one set of valid links (paragraph [0139]-[0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the global minimal table comprises a plurality of logic blocks capable of generating at least one set of valid links as taught by Parker into Frost in order to reduce resource consumption and cost.
Regarding claim 12, Frost discloses wherein the table comprises a population of candidate ports capable of reaching the destination group of switches, the population of candidate ports being a subset of all possible candidate ports capable of reaching the destination group of switches (paragraph [0011]; [0026]-[0032]; [0035]-[0037]; [0039]-[0040]). Frost doesn’t disclose the table is global minimal table.
Parker teaches the table is global minimal table (paragraph [0134]; [0139]-[0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the table is global minimal table as taught by Parker into Frost in order to reduce resource consumption and cost.
Regarding claim 13, as applied above, Frost discloses wherein the computer code that further causes the processor to look up the corresponding identification field. Frost doesn’t disclose the corresponding global identification field comprises computer code that when executed further causes the processor to select one of the plurality logic blocks on a frame-by-frame and pseudo-random basis.
Parker discloses the corresponding global identification field comprises computer code that when executed further causes the processor to select one of the plurality logic blocks on a frame-by-frame and pseudo-random basis (paragraph [0139]-[0143]; [0146]-[0150]; [0153]-[0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the corresponding global identification field comprises computer code that when executed further causes the processor to select one of the plurality logic blocks on a frame-by-frame and pseudo-random basis as taught by Parker into Frost in order to reduce resource consumption and cost.
Regarding claim 14, Frost discloses wherein the selection of the one of the plurality of logic blocks counteracts port load bias (paragraph [0011]; [0026]-[0032]; [0035]-[0037]; [0039]-[0040]).
Regarding claim 19, Frosts discloses where the preferred minimal candidate port allows for a minimal path of two or fewer hops (e.g. fig. 1; paragraph [0026]-[0032]; [0035]-[0037]; [0039]-[0040]). Frost doesn’t explicitly disclose the preferred minimal candidate port allows for a global minimal path of two or fewer hops.
Parker teaches the preferred minimal candidate port allows for a global minimal path of two or fewer hops (paragraph [0134]-[0143]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the preferred minimal candidate port allows for a global minimal path of two or fewer hops as taught by Parker into Frost in order to reduce resource consumption and cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIBROM T HAILU/Primary Examiner, Art Unit 2461